Citation Nr: 1402413	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-02 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to receive educational benefits under Post 9/11 Chapter 33.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant submitted an application for educational assistance benefits under Chapter 33, the Post-9/11 GI Bill, in December 2011. He asserted in his application that his service from June 2009 to December 2009; from August 2011 to September 2011; and from February 2010 to February 2010, entitled him to these benefits.  He further provided documentation noting periods of service under 10 U.S.C. § 12301(D). 

The Board is unable to glean the basis or bases for the denial of the benefit. The appellant's Reports of Separation from the Armed Forces are not in the record. 
Further, the Statement of the Case, issued in January 2012 provides no detail as to the appellant's dates of service or his status during these periods. See 38 C.F.R. 
§ 19.29 (in substance, an SOC must be complete enough to allow the appellant to present written and/or oral arguments before the Board; contain a summary of the applicable laws and regulations, with appropriate citations, a discussion of how such laws and regulations affect the determination, and the determination and reasons for the determination of the agency of original jurisdiction with respect to which disagreement has been expressed).  

Remand is required to obtain the appellant's service personnel records and any available documentation regarding his periods of service, so that a determination of whether the appellant had qualifying service may be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, the appellant's service personnel records.

2. If the benefit sought on appeal remains denied, readjudicate the issue on appeal in a supplemental statement of the case detailing each period of service; therein, make a specific determination as to whether each period of service entitled him to benefits under the Chapter 33, the Post-9/11 GI Bill. Allow an appropriate period of time for the appellant to respond. Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


